



Exhibit 10.9
INDEMNIFICATION AGREEMENT
This Indemnification Agreement (this “Agreement”), dated as of
___________________, is by and between Tellurian Inc., a Delaware corporation
(the “Company”), and ______________________________________ (the “Indemnitee”).
WHEREAS, Indemnitee is a director of the Company;
WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors of public
companies;
WHEREAS, the board of directors of the Company (the “Board”) has determined that
enhancing the ability of the Company to retain and attract as directors the most
capable persons is in the best interests of the Company and that the Company
therefore should seek to assure such persons that indemnification and insurance
coverage is available; and
WHEREAS, in recognition of the need to provide Indemnitee with substantial
protection against personal liability, in order to procure Indemnitee’s
continued service as a director of the Company and to enhance Indemnitee’s
ability to serve the Company in an effective manner, and in order to provide
such protection pursuant to express contract rights (intended to be enforceable
irrespective of, among other things, any amendment to the Company’s certificate
of incorporation or bylaws (collectively, the “Constituent Documents”), any
change in the composition of the Board or any change in control or business
combination transaction relating to the Company), the Company wishes to provide
in this Agreement for the indemnification of, and the advancement of Expenses
(as defined in Section 1(f) below) to, Indemnitee as set forth in this Agreement
and to the extent insurance is maintained for the continued coverage of
Indemnitee under the Company’s directors’ and officers’ liability insurance
policies.
NOW, THEREFORE, in consideration of the foregoing and the Indemnitee’s agreement
to continue to provide services to the Company, the parties agree as follows:
1.Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:
(a)    “Beneficial Owner” has the meaning given to the term “beneficial owner”
in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).
(b)    “Change in Control” means the occurrence after the date of this Agreement
of any of the following events:
(i)    any Person, other than any Permitted Holder or group of Permitted
Holders, becomes the Beneficial Owner, directly or indirectly, of securities of
the Company representing 20% or more of the Company’s then outstanding Voting
Securities unless the change in relative Beneficial Ownership of the Company’s


1



--------------------------------------------------------------------------------





securities by any Person results solely from a reduction in the aggregate number
of outstanding shares of securities entitled to vote generally in the election
of directors;
(ii)    the consummation of a reorganization, merger or consolidation of the
Company, unless immediately following such reorganization, merger or
consolidation, all of the Beneficial Owners of the Voting Securities of the
Company immediately prior to such transaction beneficially own, directly or
indirectly, more than 51% of the combined voting power of the outstanding Voting
Securities of the entity resulting from such transaction;
(iii)    during any period of two consecutive years, not including any period
prior to the execution of this Agreement, individuals who at the beginning of
such period constituted the Board (including for this purpose any new directors
whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute at least a majority of the Board; or
(iv)    the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.
(c)    “Claim” means:
(i)    any threatened, pending or completed action, suit, proceeding or
alternative dispute resolution mechanism, whether civil, criminal,
administrative, arbitrative, investigative or other, and whether made pursuant
to federal, state or other law; or
(ii)    any inquiry, hearing or investigation that the Indemnitee determines
might lead to the institution of any such action, suit, proceeding or
alternative dispute resolution mechanism.
(d)    “Delaware Court” shall have the meaning ascribed to it in Section 8(e)
below.
(e)    “Disinterested Director” means a director of the Company who is not and
was not a party to the Claim in respect of which indemnification is sought by
Indemnitee.
(f)    “Expense Advance” means any payment of Expenses advanced to Indemnitee by
the Company pursuant to Section 3 or Section 4 hereof.
(g)    “Expenses” means any and all expenses, including attorneys’ and experts’
fees, court costs, transcript costs, travel expenses, duplicating, printing and
binding costs, telephone charges, and all other costs and expenses incurred in
connection with investigating,


2



--------------------------------------------------------------------------------





defending, being a witness in, providing documents or testimony for or
participating in (including on appeal), or preparing to defend, be a witness,
provide documents or testimony or participate in, any Claim. Expenses also shall
include (i) expenses incurred in connection with any appeal resulting from any
Claim, including without limitation the premium, security for, and other costs
relating to any cost bond, supersedeas bond, or other appeal bond or its
equivalent, and (ii) for purposes of Section 4 only, expenses incurred by
Indemnitee in connection with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement, by litigation or otherwise. Expenses,
however, shall not include amounts paid in settlement by Indemnitee or the
amount of judgments or fines against Indemnitee.
(h)    “Indemnifiable Event” means any event or occurrence, whether occurring on
or after the date of this Agreement, related to the fact that Indemnitee is or
was a director, officer, employee or agent of the Company or any subsidiary of
the Company, or is or was serving at the request of the Company as a director,
officer, employee, member, manager, trustee or agent of any other corporation,
limited liability company, partnership, joint venture, trust or other entity or
enterprise (collectively with the Company, “Enterprise”) or by reason of an
action or inaction by Indemnitee in any such capacity (whether or not serving in
such capacity at the time any Loss is incurred for which indemnification can be
provided under this Agreement).
(i)    “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither presently performs, nor
in the past five years has performed, services for either (i) the Company or
Indemnitee (other than in connection with matters concerning Indemnitee under
this Agreement or of other indemnitees under similar agreements) or (ii) any
other party to the Claim giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.
(j)    “Losses” means any and all Expenses, damages, losses, liabilities,
judgments, fines, penalties (whether civil, criminal or other), ERISA excise
taxes, amounts paid or payable in settlement, including any interest,
assessments, and all other charges paid or payable in connection with
investigating, defending, being a witness in, providing documents or testimony
for or participating in (including on appeal), or preparing to defend, be a
witness, provide documents or testimony or participate in, any Claim.
(k)    “Notification Date” shall have the meaning ascribed to it in Section 8(c)
below.
(l)    “Permitted Holders” means (i) Charif Souki, (ii) Martin J. Houston,
(iii) Meg A. Gentle, (iv) Brooke A. Peterson, (v) the Souki Family 2016 Trust,
and (vi) TOTAL S.A. (or any subsidiary or affiliate thereof).
(m)    “Person” means any individual, corporation, firm, partnership, joint
venture, limited liability company, estate, trust, business association,
organization, governmental


3



--------------------------------------------------------------------------------





entity or other entity and includes the meaning set forth in Sections 13(d) and
14(d) of the Exchange Act.
(n)    “Standard of Conduct Determination” shall have the meaning ascribed to it
in Section 8(b) below.
(o)    “Voting Securities” means any securities of the Company that are entitled
to vote generally in the election of directors.
2.    Indemnification. Subject to Section 8 and Section 9 of this Agreement, the
Company shall indemnify Indemnitee, to the fullest extent permitted by the laws
of the State of Delaware in effect on the date hereof, or as such laws may from
time to time hereafter be amended to increase the scope of such permitted
indemnification, against any and all Losses if Indemnitee was or is or becomes a
party to or participant in, or is threatened to be made a party to or
participant in, any Claim by reason of or arising in part out of an
Indemnifiable Event, including, without limitation, Claims brought by or in the
right of the Company, Claims brought by third parties, and Claims in which the
Indemnitee is solely required to provide documents or testimony or serve as a
witness.
3.    Advancement of Expenses. Indemnitee shall have the right to advancement by
the Company, prior to the final disposition of any Claim by final adjudication
to which there are no further rights of appeal, of any and all Expenses actually
and reasonably paid or incurred by Indemnitee in connection with any Claim
arising out of an Indemnifiable Event, including, without limitation, Claims
brought by or in the right of the Company, Claims brought by third parties, and
Claims in which the Indemnitee is solely required to provide documents or
testimony or serve as a witness. Indemnitee’s right to such advancement is not
subject to the satisfaction of any standard of conduct. Without limiting the
generality or effect of the foregoing, within 30 days after any request by
Indemnitee, the Company shall, in accordance with such request, (a) pay such
Expenses on behalf of Indemnitee, (b) advance to Indemnitee funds in an amount
sufficient to pay such Expenses, or (c) reimburse Indemnitee for such Expenses.
In connection with any request for Expense Advances, Indemnitee shall not be
required to provide any documentation or information to the extent that the
provision thereof would undermine or otherwise jeopardize attorney-client
privilege. In connection with any request for Expense Advances, Indemnitee shall
execute and deliver to the Company an undertaking (which shall be accepted
without reference to Indemnitee’s ability to repay the Expense Advances), in the
form attached hereto as Exhibit A, to repay any amounts paid, advanced, or
reimbursed by the Company for such Expenses to the extent that it is ultimately
determined, following the final disposition of such Claim, that Indemnitee is
not entitled to indemnification hereunder. Indemnitee’s obligation to reimburse
the Company for Expense Advances shall be unsecured and no interest shall be
charged thereon.
4.    Indemnification for Expenses in Enforcing Rights. To the fullest extent
allowable under applicable law, the Company shall also indemnify against, and,
if requested by Indemnitee, shall advance to Indemnitee subject to and in
accordance with Section 3, any Expenses actually and reasonably paid or incurred
by Indemnitee in connection with any action or proceeding by Indemnitee for
(a) indemnification or reimbursement or advance payment of Expenses by the
Company under any provision of this Agreement, or under any other agreement or
provision of the Constituent Documents now or hereafter in effect relating to
Claims relating to Indemnifiable


4



--------------------------------------------------------------------------------





Events, and/or (b) recovery under any directors’ and officers’ liability
insurance policies maintained by the Company. However, in the event that
Indemnitee is ultimately determined not to be entitled to such indemnification
or insurance recovery, as the case may be, then all amounts advanced under this
Section 4 shall be repaid. Indemnitee hereby agrees to reimburse the Company in
the event that a final judicial determination is made that an action brought by
Indemnitee under this Section 4 was frivolous or not made in good faith.
5.    Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for a portion of any Losses in
respect of a Claim related to an Indemnifiable Event but not for the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled.
6.    Notification and Defense of Claims.
(a)    Notification of Claims. Indemnitee shall notify the Company in writing as
soon as practicable of any Claim which could relate to an Indemnifiable Event or
for which Indemnitee could seek Expense Advances, including a brief description
(based upon information then available to Indemnitee) of the nature of, and the
facts underlying, such Claim. The failure by Indemnitee to timely notify the
Company hereunder shall not relieve the Company from any liability hereunder
unless the Company’s ability to participate in the defense of such claim was
materially and adversely affected by such failure.
(b)    Defense of Claims. The Company shall be entitled to participate in the
defense of any Claim relating to an Indemnifiable Event at its own expense and,
except as otherwise provided below, to the extent the Company so wishes, it may
assume the defense thereof with counsel reasonably satisfactory to Indemnitee.
After notice from the Company to Indemnitee of its election to assume the
defense of any such Claim, the Company shall not be liable to Indemnitee under
this Agreement or otherwise for any Expenses subsequently directly incurred by
Indemnitee in connection with Indemnitee’s defense of such Claim other than
reasonable costs of investigation or as otherwise provided below. Indemnitee
shall have the right to employ its own legal counsel in such Claim, but all
Expenses related to such counsel incurred after notice from the Company of its
assumption of the defense shall be at Indemnitee’s own expense; provided,
however, that if (i) Indemnitee’s employment of its own legal counsel has been
authorized by the Company, (ii) Indemnitee has reasonably determined that there
may be a conflict of interest between Indemnitee and the Company in the defense
of such Claim, (iii) after a Change in Control, Indemnitee’s employment of its
own counsel has been approved by the Independent Counsel or (iv) the Company
shall not in fact have employed counsel to assume the defense of such Claim,
then Indemnitee shall be entitled to retain its own separate counsel (but not
more than one law firm plus, if applicable, local counsel in respect of any such
Claim) and all Expenses related to such separate counsel shall be borne by the
Company.
7.    Procedure upon Application for Indemnification. In order to obtain
indemnification pursuant to this Agreement, Indemnitee shall submit to the
Company a written request therefor, including in such request such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is


5



--------------------------------------------------------------------------------





entitled to indemnification following the final disposition of the Claim.
Indemnification shall be made insofar as the Company determines Indemnitee is
entitled to indemnification in accordance with Section 8 below.
8.    Determination of Right to Indemnification.
(a)    Mandatory Indemnification; Indemnification as a Witness.
(i)    To the extent that Indemnitee shall have been successful on the merits or
otherwise in defense of any Claim relating to an Indemnifiable Event or any
portion thereof or in defense of any issue or matter therein, including without
limitation dismissal without prejudice, Indemnitee shall be indemnified against
all Losses relating to such Claim in accordance with Section 2 to the fullest
extent allowable by law, and no Standard of Conduct Determination (as defined in
Section 8(b)) shall be required.
(ii)    To the extent that Indemnitee’s involvement in a Claim relating to an
Indemnifiable Event is to prepare to serve and serve as a witness or to provide
documents and testimony, and not as a party, the Indemnitee shall be indemnified
against all Losses incurred in connection therewith to the fullest extent
allowable by law and no Standard of Conduct Determination (as defined in
Section 8(b)) shall be required.
(b)    Standard of Conduct. To the extent that the provisions of Section 8(a)
are inapplicable to a Claim related to an Indemnifiable Event that shall have
been finally disposed of, any determination of whether Indemnitee has satisfied
any applicable standard of conduct under Delaware law that is a legally required
condition to indemnification of Indemnitee hereunder against Losses relating to
such Claim and any determination that Expense Advances must be repaid to the
Company (a “Standard of Conduct Determination”) shall be made as follows:
(i)    if no Change in Control has occurred, (A) by a majority vote of the
Disinterested Directors, even if less than a quorum of the Board, (B) by a
committee of Disinterested Directors designated by a majority vote of the
Disinterested Directors, even though less than a quorum or (C) if there are no
such Disinterested Directors, by Independent Counsel in a written opinion
addressed to the Board, a copy of which shall be delivered to Indemnitee; and
(ii)    if a Change in Control shall have occurred, (A) if the Indemnitee so
requests in writing, by a majority vote of the Disinterested Directors, even if
less than a quorum of the Board or (B) otherwise, by Independent Counsel in a
written opinion addressed to the Board, a copy of which shall be delivered to
Indemnitee.
The Company shall indemnify and hold harmless Indemnitee against and, if
requested by Indemnitee, shall reimburse Indemnitee for, or advance to
Indemnitee, within 30 days of such request, any and all Expenses incurred by
Indemnitee in


6



--------------------------------------------------------------------------------





cooperating with the person or persons making such Standard of Conduct
Determination.
(c)    Making the Standard of Conduct Determination. The Company shall use its
reasonable best efforts to cause any Standard of Conduct Determination required
under Section 8(b) to be made as promptly as practicable. If the person or
persons designated to make the Standard of Conduct Determination under
Section 8(b) shall not have made a determination within 30 days after the later
of (i) receipt by the Company of a written request from Indemnitee for
indemnification pursuant to Section 7 (the date of such receipt being the
“Notification Date”) and (ii) the selection of an Independent Counsel, if such
determination is to be made by Independent Counsel, then Indemnitee shall be
deemed to have satisfied the applicable standard of conduct; provided that such
30-day period may be extended for a reasonable time, not to exceed an additional
30 days, if the person or persons making such determination in good faith
requires such additional time to obtain or evaluate information relating
thereto. Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement of Indemnitee to indemnification under this
Agreement shall be required to be made prior to the final disposition of any
Claim.
(d)    Payment of Indemnification. If, in regard to any Losses:
(i)    Indemnitee shall be entitled to indemnification pursuant to Section 8(a);
(ii)    no Standard of Conduct Determination is legally required as a condition
to indemnification of Indemnitee hereunder; or
(iii)    Indemnitee has been determined or deemed pursuant to Section 8(b) or
Section 8(c) to have satisfied the Standard of Conduct Determination,
then the Company shall pay to Indemnitee, within five days after the later of
(A) the Notification Date or (B) the earliest date on which the applicable
criterion specified in clause (i), (ii) or (iii) is satisfied, an amount equal
to such Losses.
(e)    Selection of Independent Counsel for Standard of Conduct Determination.
If a Standard of Conduct Determination is to be made by Independent Counsel
pursuant to Section 8(b)(i), the Independent Counsel shall be selected by the
Board of Directors, and the Company shall give written notice to Indemnitee
advising him or her of the identity of the Independent Counsel so selected. If a
Standard of Conduct Determination is to be made by Independent Counsel pursuant
to Section 8(b)(ii), the Independent Counsel shall be selected by Indemnitee,
and Indemnitee shall give written notice to the Company advising it of the
identity of the Independent Counsel so selected. In either case, Indemnitee or
the Company, as applicable, may, within five days after receiving written notice
of selection from the other, deliver to the other a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not satisfy the criteria
set forth in the definition of “Independent Counsel” in Section 1(i), and the
objection shall set forth with particularity the factual basis of such


7



--------------------------------------------------------------------------------





assertion. Absent a proper and timely objection, the person or firm so selected
shall act as Independent Counsel. If such written objection is properly and
timely made and substantiated, (i) the Independent Counsel so selected may not
serve as Independent Counsel unless and until such objection is withdrawn or a
court has determined that such objection is without merit; and (ii) the
non-objecting party may, at its option, select an alternative Independent
Counsel and give written notice to the other party advising such other party of
the identity of the alternative Independent Counsel so selected, in which case
the provisions of the two immediately preceding sentences, the introductory
clause of this sentence and numbered clause (i) of this sentence shall apply to
such subsequent selection and notice. If applicable, the provisions of
clause (ii) of the immediately preceding sentence shall apply to successive
alternative selections. If no Independent Counsel that is permitted under the
foregoing provisions of this Section 8(e) to make the Standard of Conduct
Determination shall have been selected within 20 days after the Company gives
its initial notice pursuant to the first sentence of this Section 8(e) or
Indemnitee gives its initial notice pursuant to the second sentence of this
Section 8(e), as the case may be, either the Company or Indemnitee may petition
the Court of Chancery of the State of Delaware (“Delaware Court”) to resolve any
objection which shall have been made by the Company or Indemnitee to the other’s
selection of Independent Counsel and/or to appoint as Independent Counsel a
person to be selected by the Court or such other person as the Court shall
designate, and the person or firm with respect to whom all objections are so
resolved or the person or firm so appointed will act as Independent Counsel. In
all events, the Company shall pay all of the reasonable fees and expenses of the
Independent Counsel incurred in connection with the Independent Counsel’s
determination pursuant to Section 8(b).
(f)    Presumptions and Defenses.
(i)    Indemnitee’s Entitlement to Indemnification. In making any Standard of
Conduct Determination, the person or persons making such determination shall
presume that Indemnitee has satisfied the applicable standard of conduct and is
entitled to indemnification, and the Company shall have the burden of proof to
overcome that presumption and establish that Indemnitee is not so entitled. Any
Standard of Conduct Determination that is adverse to Indemnitee may be
challenged by the Indemnitee in the Delaware Court. No determination by the
Company (including by its directors or any Independent Counsel) that Indemnitee
has not satisfied any applicable standard of conduct may be used as a defense to
any legal proceedings brought by Indemnitee to secure indemnification or
reimbursement or advance payment of Expenses by the Company hereunder or create
a presumption that Indemnitee has not met any applicable standard of conduct.
(ii)    Reliance as a Safe Harbor. For purposes of this Agreement, and without
creating any presumption as to a lack of good faith if the following
circumstances do not exist, Indemnitee shall be deemed to have acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Company if Indemnitee’s actions or omissions to act
are taken in good faith reliance upon the records of the Company, including its
financial


8



--------------------------------------------------------------------------------





statements, or upon information, opinions, reports or statements furnished to
Indemnitee by the officers or employees of the Company or any of its
subsidiaries in the course of their duties, or by committees of the Board or by
any other Person (including legal counsel, accountants and financial advisors)
as to matters Indemnitee reasonably believes are within such other Person’s
professional or expert competence and who has been selected with reasonable care
by or on behalf of the Company. In addition, the knowledge and/or actions, or
failures to act, of any director, officer, agent or employee of the Company
shall not be imputed to Indemnitee for purposes of determining the right to
indemnity hereunder.
(iii)    No Other Presumptions. For purposes of this Agreement, the termination
of any Claim by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
will not create a presumption that Indemnitee did not meet any applicable
standard of conduct or have any particular belief, or that indemnification
hereunder is otherwise not permitted.
(iv)    Defense to Indemnification and Burden of Proof. It shall be a defense to
any action brought by Indemnitee against the Company to enforce this Agreement
(other than an action brought to enforce a claim for Losses incurred in
defending against a Claim related to an Indemnifiable Event in advance of its
final disposition) that it is not permissible under applicable law for the
Company to indemnify Indemnitee for the amount claimed. In connection with any
such action or any related Standard of Conduct Determination, the burden of
proving such a defense or that the Indemnitee did not satisfy the applicable
standard of conduct shall be on the Company.
9.    Exclusions from Indemnification and Advancement of Expenses.
Notwithstanding anything in this Agreement to the contrary, the Company shall
not be obligated to:
(a)    indemnify or advance funds to Indemnitee for Expenses or Losses with
respect to proceedings initiated by Indemnitee, including any proceedings
against the Company or its directors, officers, employees or other indemnitees
and not by way of defense, except:
(i)    proceedings referenced in Section 4 above (unless a court of competent
jurisdiction determines that each of the material assertions made by Indemnitee
in such proceeding was not made in good faith or was frivolous); or
(ii)    where the Company has joined in or the Board has consented to the
initiation of such proceedings.
(b)    indemnify Indemnitee if a final decision by a court of competent
jurisdiction determines that such indemnification is prohibited by applicable
law.


9



--------------------------------------------------------------------------------





(c)    indemnify or advance funds to Indemnitee for the disgorgement of profits
arising from the purchase or sale by Indemnitee of securities of the Company in
violation of Section 16(b) of the Exchange Act, or any similar successor
statute.
(d)    indemnify or advance funds to Indemnitee for Indemnitee’s reimbursement
to the Company of any bonus or other incentive-based or equity-based
compensation previously received by Indemnitee or payment of any profits
realized by Indemnitee from the sale of securities of the Company, as required
in each case under the Exchange Act (including any such reimbursements under
Section 304 of the Sarbanes-Oxley Act of 2002 in connection with an accounting
restatement of the Company or the payment to the Company of profits arising from
the purchase or sale by Indemnitee of securities in violation of Section 306 of
the Sarbanes-Oxley Act).
(e)    indemnify or advance funds to Indemnitee for Expenses or Losses
determined by the Company to have arisen out of Indemnitee’s breach or violation
of his or her obligations under any employment agreement between the Indemnitee
and the Company (if any).
(f)    indemnify or advance funds to Indemnitee for Expenses or Losses arising
out of Indemnitee’s personal tax matters.
(g)    indemnify or advance funds for any reimbursement of the Company by
Indemnitee of any compensation pursuant to any compensation recoupment or
clawback policy adopted by the Board or the compensation committee of the Board
to comply with stock exchange listing requirements implementing Section 10D of
the Exchange Act.
10.    Settlement of Claims. The Company shall not be liable to Indemnitee under
this Agreement for any amounts paid in settlement of any threatened or pending
Claim related to an Indemnifiable Event effected without the Company’s prior
written consent, which shall not be unreasonably withheld; provided, however,
that if a Change in Control has occurred, the Company shall be liable for
indemnification of the Indemnitee for amounts paid in settlement if an
Independent Counsel has approved the settlement. The Company shall not settle
any Claim related to an Indemnifiable Event in any manner that would impose any
Losses on the Indemnitee without the Indemnitee’s prior written consent.
11.    Duration. All agreements and obligations of the Company contained herein
shall continue during the period that Indemnitee is a director of the Company
(or is serving at the request of the Company as a director, officer, employee,
member, trustee or agent of another Enterprise) and shall continue thereafter
(a) so long as Indemnitee may be subject to any possible Claim relating to an
Indemnifiable Event (including any rights of appeal thereto) and (b) throughout
the pendency of any proceeding (including any rights of appeal thereto)
commenced by Indemnitee to enforce or interpret his or her rights under this
Agreement, even if, in either case, he or she may have ceased to serve in such
capacity at the time of any such Claim or proceeding.




10



--------------------------------------------------------------------------------





12.    Non-Exclusivity. The rights of Indemnitee hereunder will be in addition
to any other rights Indemnitee may have under the Constituent Documents, the
General Corporation Law of the State of Delaware, any other contract or
otherwise (collectively, “Other Indemnity Provisions”); provided, however, that
(a) to the extent that Indemnitee otherwise would have any greater right to
indemnification under any Other Indemnity Provision, Indemnitee will be deemed
to have such greater right hereunder and (b) to the extent that any change is
made to any Other Indemnity Provision which permits any greater right to
indemnification than that provided under this Agreement as of the date hereof,
Indemnitee will be deemed to have such greater right hereunder. The Company will
not adopt any amendment to any of the Constituent Documents the effect of which
would be to deny, diminish or encumber Indemnitee’s right to indemnification
under this Agreement or any Other Indemnity Provision.
13.    Liability Insurance. For the duration of Indemnitee’s service as a
director of the Company, and thereafter for so long as Indemnitee shall be
subject to any pending Claim relating to an Indemnifiable Event, the Company
shall use commercially reasonable efforts (taking into account the scope and
amount of coverage available relative to the cost thereof) to continue to
maintain in effect policies of directors’ and officers’ liability insurance
providing coverage that is at least substantially comparable in scope and amount
to that provided by the Company’s current policies of directors’ and officers’
liability insurance. In all policies of directors’ and officers’ liability
insurance maintained by the Company, Indemnitee shall be named as an insured in
such a manner as to provide Indemnitee the same rights and benefits as are
provided to the most favorably insured of the Company’s directors by such
policy. Upon request, the Company will provide to Indemnitee copies of all
directors’ and officers’ liability insurance applications, binders, policies,
declarations, endorsements and other related materials.
14.    No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment to Indemnitee in respect of any Losses to the
extent Indemnitee has otherwise received payment under any insurance policy, the
Constituent Documents, Other Indemnity Provisions or otherwise of the amounts
otherwise indemnifiable by the Company hereunder.
15.    Subrogation. In the event of payment to Indemnitee under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee. Indemnitee shall execute all papers required
and shall do everything that may be necessary to secure such rights, including
the execution of such documents necessary to enable the Company effectively to
bring suit to enforce such rights.
16.    Amendments. No supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by both of the parties hereto. No
waiver of any of the provisions of this Agreement shall be binding unless in the
form of a writing signed by the party against whom enforcement of the waiver is
sought, and no such waiver shall operate as a waiver of any other provisions
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver. Except as specifically provided herein, no failure to exercise or any
delay in exercising any right or remedy hereunder shall constitute a waiver
thereof.
17.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or


11



--------------------------------------------------------------------------------





indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company), assigns,
spouses, heirs and personal and legal representatives. The Company shall require
and cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all, substantially all or a substantial part of
the business and/or assets of the Company, by written agreement in form and
substances satisfactory to Indemnitee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place.
18.    Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any portion thereof) are held
by a court of competent jurisdiction to be invalid, illegal, void or otherwise
unenforceable, and the remaining provisions shall remain enforceable to the
fullest extent permitted by law. Upon such determination that any term or other
provision is invalid, illegal or unenforceable, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.
19.    Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand, against receipt, or mailed, by postage prepaid, certified or
registered mail:
(a)    if to Indemnitee, to the address set forth on the signature page hereto.
(b)    if to the Company, to:
Tellurian Inc.
Attn: Daniel Belhumeur, General Counsel
1201 Louisiana Street, Suite 3100
Houston, Texas 77002
Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of hand delivery or on the third business day
after mailing.
20.    Governing Law and Forum. This Agreement and all claims and causes of
action hereunder shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware applicable to contracts made and to be
performed in such state without giving effect to its principles of conflicts of
laws. The Company and Indemnitee hereby irrevocably and unconditionally
(a) agree that any action or proceeding arising out of or in connection with
this Agreement shall be brought only in the Delaware Court and not in any other
state or federal court in the United States, (b) consent to submit to the
exclusive jurisdiction of the Delaware Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (c) appoint, to
the extent such party is not otherwise subject to service of process in the
State of Delaware, Capitol Services, Inc., 1675 South State Street, Suite B,
Dover, Delaware 19901 as its agent in the State of Delaware for acceptance of
legal process in connection with any such action or proceeding


12



--------------------------------------------------------------------------------





against such party with the same legal force and validity as if served upon such
party personally within the State of Delaware and (d) waive, and agree not to
plead or make, any claim that the Delaware Court lacks venue or that any such
action or proceeding brought in the Delaware Court has been brought in an
improper or inconvenient forum.
21.    Headings. The headings of the sections and paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction or interpretation thereof.
22.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original, but all of
which together shall constitute one and the same Agreement.
[Signature page follows]




13



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.
 
TELLURIAN INC.
 




By:    _____________________
Name:
Title:
 


INDEMNITEE
 




    _____________________
Name:    _____________________
Address:    _____________________
      ___________________________
   _____________________________





Signature Page to
Indemnification Agreement
(Director)

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF UNDERTAKING TO REPAY ADVANCEMENT OF EXPENSES
_____________, 20___
Tellurian Inc.
Attn: Daniel Belhumeur, General Counsel
1201 Louisiana Street, Suite 3100
Houston, Texas 77002
Re: Undertaking to Repay Advancement of Expenses.
Ladies and Gentlemen:
This undertaking is being provided pursuant to that certain Indemnification
Agreement, dated [DATE], by and between Tellurian Inc., a Delaware corporation
(the “Company”), and the undersigned as Indemnitee (the “Indemnification
Agreement”). Terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Indemnification Agreement. Pursuant to the
Indemnification Agreement, among other things, I am entitled to the advancement
of Expenses paid or incurred in connection with Claims relating to Indemnifiable
Events.
I have become subject to [DESCRIPTION OF PROCEEDING] (the “Proceeding”) based on
my status as a director of the Company/alleged actions or failures to act in my
capacity as a director of the Company. This undertaking also constitutes notice
to the Company of the Proceeding pursuant to Section 6 of the Indemnification
Agreement. The following is a brief description of the [current status of the]
Proceeding:
[DESCRIPTION OF PROCEEDING]
[Pursuant to Section 3 of the Indemnification Agreement, the Company can (a) pay
such Expenses on my behalf, (b) advance funds in an amount sufficient to pay
such Expenses, or (c) reimburse me for such Expenses. Pursuant to Section 3 of
the Indemnification Agreement, I hereby request an Expense Advance in connection
with the Proceeding. The Expenses for which advances are requested are as
follows:]
[DESCRIPTION OF EXPENSES]
In connection with the request for Expense Advances [set out above/delivered to
the Company separately on [DATE]], I hereby undertake to repay any amounts paid,
advanced or reimbursed by the Company for such Expense Advances to the extent
that it is ultimately determined that I am not entitled to indemnification under
the Indemnification Agreement.
This undertaking shall be governed by and construed in accordance with the laws
of the State of Delaware, without regard to the principles of conflicts of laws
thereof.
[Signature page follows]


A-1

--------------------------------------------------------------------------------





 
Very truly yours,
 
   _____________________
Name:
[Title:]





